Citation Nr: 1044898	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-17 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from December 1967 to 
September 1971, and was honorably discharged from that period of 
service.  The appellant had subsequent service from September 
1973 to April 1974, but was discharged under other than honorable 
conditions, thus barring him from receiving VA benefits based on 
such period of service.  See October 1974 Administrative 
Decision.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which determined that new and material evidence had 
not been received to reopen a previously denied claim of service 
connection for PTSD.  The appellant's claim is now in the 
jurisdiction of the RO in Salt Lake City, Utah.

In a March 2009 decision, the Board reopened the claim of service 
connection for PTSD and remanded the matter for additional 
evidentiary development.  For the reasons set forth below, 
another remand of this matter is required.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.

The Board notes that during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) issued 
a decision holding that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by a claimant's description of the claim, reported 
symptoms, and the other information of record.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009).  To ensure the appellant 
receives every possible consideration, the Board has 
recharacterized the issue on appeal as entitlement to service 
connection for an acquired psychiatric disorder, to include PTSD.




REMAND

On his May 2005 VA Form 9, the appellant requested the 
opportunity to appear at a Board hearing at the RO in connection 
with his appeal.  The following month, however, he withdrew his 
request and asked that his appeal be forwarded to the Board for a 
decision.  In a September 2010 letter, the appellant again 
requested the opportunity to appear at a hearing in connection 
with his appeal.  He has not yet been scheduled for his requested 
hearing.

Under applicable regulation, a hearing on appeal will be granted 
if a veteran, or his or her representative, expresses a desire to 
appear in person.  38 C.F.R. § 20.700 (2010).  The importance of 
responding to a request for a hearing is recognized under 38 
C.F.R. § 20.904(a)(3) (2010), as a Board decision may be vacated 
when there is a prejudicial failure to afford an appellant a 
personal hearing.

In order to ensure full compliance with due process requirements, 
therefore, such a hearing must be scheduled.  See 38 C.F.R. §§ 
20.700, 20.704(a).

Accordingly, this case is REMANDED for the following:

The appellant should be scheduled, in 
accordance with appropriate procedures, for 
a hearing before a Veterans Law Judge.  38 
U.S.C.A. § 7107 (West 2002).  A copy of the 
notice to the appellant of the scheduling 
of the hearing should be placed in the 
record, keeping in mind the 30-day advance 
notice requirement specified at 38 C.F.R. § 
19.76 (2010).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


